Case 2:19-cv-06182-DSF-PLA Document 102 Filed 09/12/20 Page 1 of 4 Page ID #:3780




  1
      Shayla Myers (SBN: 264054)
      Mallory Andrews (SBN: 312209)
  2   Alex Flores (SBN 312209)
  3
      LEGAL AID FOUNDATION OF LOS ANGELES
      7000 S. Broadway, Los Angeles, CA 90003
  4   Tel.: (213) 640-3983
      Email(s): smyers@lafla.org
  5
                mbandrews@lafla.org
  6             aeflores@lafla.org
  7
      Attorneys for Gladys Zepeda, Miriam Zamora,
  8   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
      Marquis Ashley, and Ktown for All.
  9
 10   [Additional Attorneys on Next Page]
 11
                           UNITED STATES DISTRICT COURT
 12
 13          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

 14
      JANET GARCIA, et at.,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
 15                                            )
                        Plaintiff(s),          )   Assigned to Judge Dale S. Fischer
 16                                            )
                                               )   PLAINTIFFS’ RESPONSE TO
                  vs.                          )
 17                                                DEFENDANT’S OBJECTION
                                               )   AND REQUEST TO STRIKE
 18   CITY OF LOS ANGELES, et al.,             )   UNTIMELY PLEADINGS
                                               )
 19                     Defendant.             )
                                               )   Date: September 21, 2020
 20                                            )
                                               )   Time: 1:30 p.m.
 21                                            )   Ctrm: 7D
                                               )
 22                                            )
                                               )
 23                                            )
                                               )
 24                                            )
 25
 26
 27
 28



                    PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTION
Case 2:19-cv-06182-DSF-PLA Document 102 Filed 09/12/20 Page 2 of 4 Page ID #:3781




  1   Catherine Sweetser (SBN 271142)
      Kristina Harootun (SBN 308718)
  2   John Washington (SBN 315991)
  3   SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES LLP
  4
      11543 West Olympic Blvd.
  5   Los Angeles, CA 90064
  6
      Telephone: (310) 396-0731
      Email: csweetser@sshhzlaw.com
  7           kharootun@sshhzlaw.com
  8           jwashington@sshhzlaw.com
  9
      Attorneys for Plaintiffs.
 10
      Benjamin Allan Herbert (SBN 277356)
 11
      William L. Smith (SBN 324235)
 12   KIRKLAND & ELLIS LLP
 13   555 South Flower Street
      Los Angeles, CA 90071
 14   Telephone: (213) 680 8400
 15   Email: benjamin.herbert@kirkland.com
             william.smith@kirkland.com
 16
 17   Michael Onufer (SBN 300903)
 18   KIRKLAND & ELLIS LLP
      2049 Century Park East
 19   Los Angeles, CA 90067
 20   Telephone: (310) 552-4200
      Email: michael.onufer@kirkland.com
 21
 22   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
 23
      Peter Diocson Jr., Marquis Ashley, and Ali El-Bey.

 24
 25
 26
 27
 28



                      PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTION
Case 2:19-cv-06182-DSF-PLA Document 102 Filed 09/12/20 Page 3 of 4 Page ID #:3782




  1   PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTION AND REQUEST
                     TO STRIKE UNTIMELY PLEADINGS
  2
  3
            Plaintiffs respectfully request that this Court deny Defendant’s request to strike
  4
      and deem their reply filed as of September 8, 2020.
  5
            Plaintiffs filed their application for order to show cause for contempt on August
  6
      17, 2020 and originally noticed the hearing for September 14, 2020. Plaintiffs then re-
  7
  8   noticed the hearing for September 21, 2020, which extended Defendant’s opposition

  9   deadline by a week. Based on the new hearing date, Plaintiffs’ reply would normally
 10   have fallen on September 7, 2020, which was Labor Day. In re-calendaring the date
 11   for the reply, Plaintiffs reviewed this Court’s standing order and understood the
 12   reference to holidays as applying to both oppositions and replies. Plaintiffs thus
 13   calendared the due date for September 8, 2020. Defendant now objects that the reply
 14   brief was due on September 4, 2020.
 15         Plaintiffs’ opposition brief to the Ninth Circuit was due on September 4, 2020.
 16   In addition to the opposition to Defendant’s Motion for Judgment on the Pleadings,
 17   which was due on August 24, 2020, Plaintiffs have also been addressing continued
 18
      issues related to the resumption of comprehensive cleanups of homeless encampments
 19
      and have been responding to multiple sets of discovery propounded by Defendant in
 20
      mid August. In the rush of filings, Plaintiffs hope that the Court will view any
 21
      misreading of her standing order and resulting late filing as excusable neglect, see
 22
      Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1255 (2010). Plaintiffs filed
 23
      consistent with their understanding of the order and delayed only one business day.
 24
      Defendant has not articulated any prejudice as a result. To the extent Plaintiffs’ filing
 25
      date has caused any undue burden to this Court, Plaintiffs respectfully request the
 26
 27
      Court deny Defendant’s request to strike and instead move the hearing date to

 28   September 28, 2020.

                                             1
                       PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTIONS
Case 2:19-cv-06182-DSF-PLA Document 102 Filed 09/12/20 Page 4 of 4 Page ID #:3783




  1   Dated: September 11, 2020         Respectfully submitted,
  2                                     LEGAL AID FOUNDATION OF LOS ANGELES
  3                                     /s/ Shayla Myers
  4                                     By: Shayla Myers
  5                                     Attorneys for Plaintiffs
  6                                     SCHONBRUN SEPLOW HARRIS HOFFMAN &
  7                                     ZELDES LLP
  8
                                        /s/ Catherine Sweetser
  9                                     By: Catherine Sweetser
 10
                                        Attorneys for Plaintiffs

 11                                     KIRKLAND & ELLIS LLP
 12
                                        /s/ Benjamin Allen Herbert
 13
                                        By: Benjamin Allen Herbert
 14                                     Attorneys for Plaintiffs
 15
 16
 17
 18                          LOCAL RULE 5-4.3.4 ATTESTATION

 19
 20         I attest that Plaintiffs’ counsel, Benjamin Herbert and Shayla Myers, concur in

 21   this filing’s content and has authorized the filing.

 22
      DATED: September 11, 2020 SCHONBRUN SEPLOW HARRIS HOFFMAN &
 23                             ZELDES LLP
 24
 25                                     /s/ Catherine Sweetser
 26                                     By: Catherine Sweetser
 27                                     Attorneys for All Plaintiffs
 28

                                              2
                        PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTIONS
